DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 3/22/2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the arguments state that the primary reference does not teach displaying information as to a state of a plurality of input areas, which is associated with the claimed feature of “display state information of the plurality of user-specific information input areas on the preview screen in synchronization with a progress of the embedding process”.  The newly applied references of Mohler and Pal are used to cure the deficiencies of the Parry reference.
Regarding the Parry reference, the reference teaches displaying state information of a plurality of user-specific information on the preview screen with a progress of the embedding process.  In other words, as the user goes through the embedding process, the specific information that do not comply with validity when going through the embedding process in figure 9, the different information is flagged as invalid via a diagnostic screen shown.  This is detailed in ¶ [102]-[104].  This is not perform in synchronization with a progress of the embedding process.  The Mohler reference is combined with the primary reference to allow for checking for compliance as the user is input or embedding this information into an area of a form on a screen, which is taught in ¶ [25] in Mohler.  However, this combination does not perform the features of displaying state information of the user-specific information input areas.  This deficiency is cured by Pal.
In particular, Pal teaches detecting areas within a document that are blank or are filled with XXXX.  With these areas not filled in or left blank, the invention informs the user of these input areas that have not been addressed by the user before sending the document, which is taught in ¶ [42], [45] and [48].  This feature of Pal in combination with the previously applied references would allow a user to be notified of areas that are not addressed by the user that are applied.  In addition, these inputs can be checked as they are input or during the embedding process.  Based on the combination above, the display state features associated with user specific information input areas being displayed while progressing through the embedding process is performed.    
	Thus, based on the above, the features of the contended claim limitation is disclosed below.

Recommendation: Have claim 18 added to the independent claims, but instead of “at least one” and “or” have all of the listed state information required.  Also, state that the displayed state information is displayed above the user-specific information areas.  File this claim in an After Final Consideration Pilot Program Request to allow for a targeted search. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US Pub 2005/0231746) in view of Mohler (US Pub 2014/0137216) and Pal (US Pub 2019/0034403).

Re claim 1: Parry ‘746 teaches an image forming apparatus comprising: 
a user interface device (e.g. the MFP contains a user interface, which is shown in figure 1b and explained in ¶ [42].); 

[0042] Digital transmitter devices 102-i are generally distinguishable from devices such as desktop PCs (personal computers), laptop PCs, and pocket PCs by their limited purpose and limited user interface or input/output capabilities. For example, FIG. 1b shows a user interface for a digital transmitter device 102-i. The user interface includes various sections of input devices to perform respective functions with the digital transmitter device. Section 102a allows input of alphanumeric strings with respective number keys in order perform input to send a facsimile and/or an e-mail. Section 102b shows a touch sensitive menu screen 102e for receiving input and/or outputting a display of diagnostics and/or status. Various menu buttons are also shown in Section 102b. Section 102c shows a copy start button to make a copy of one or more sheets of optically scanned paper. Section 102d shows a scan button to optically scan one or more pieces of paper. As an alternative to the user interface depicted in FIG. 1b, digital transmitter device 102-i can have a simpler front menu panel with a limited screen space and less input buttons or keys. As another alternative to the user interface depicted in FIG. 1b, digital transmitter device 102-i can have an integrated keyboard (such as a "QWERTY" keyboard) to assist in entering data. 

an image forming job operator; a processor; and a memory storing instructions executable by the processor (e.g. the user can perform the role of an image forming job operator and utilize the user interface and to print a job, which is explained in ¶ [49].  The MFP contains a CPU and memory to store instructions to execute the processes of the invention, which is taught in ¶ [55]-[57].  The memory in ¶ [57] serves as the non-transitory computer readable medium that stores the instructions executed by the CPU.), 

[0049] A system 200 of FIG. 2 includes digital transmitter device 102 as a network resource coupled by a wired or wireless link to interconnecting network 104 and to server 106 through interconnected network 104. As such, FIG. 2 illustrates an embodiment of the system 100 of FIG. 1a in greater detail. In accordance with still further aspects of the present invention, digital transmitter device 102 may be included within a multiple function peripheral (MFP) device 300. As its name implies, the MFP device 300 is configured to provide multiple functions. In this example, the functions provided by the MFP device 300 include those provided by digital transmitter device 102 as well as an optional printer device 310. Consequently, the user of digital transmitter device 102 may also print out a hardcopy of any applicable portions of data stored, scanned or otherwise acquired by digital transmitter device 102.

[0055] Digital transmitter 102 includes one or more CPUs 202, each of which is operatively coupled to memory 206, and a user interface that includes an input device. Preferably, the input device will be locally accessible at digital transmitter device 102. By way of example, the input device can be a touch sensitive menu screen 210. Digital transmitter device 102 also includes at least one communication port for interfacing with interconnecting network 104 through either a wired or wireless link. 
[0056] When included in MFP device 300, CPU(s) 202 would also be operatively coupled to printer device 310, for example. CPU(s) 202 is representative of any hardware, firmware and/or software that is configured to perform certain functions associated with the operation of digital transmitter device 102. Hence, as those skilled in the art will recognize, CPU(s) 202 may include dedicated logic and/or one or more processors configured in accord with software instructions, for example. 
[0057] Memory 206 is representative of any type of data storage mechanism that can be accessed by at least CPU(s) 202. Memory 206 may therefore include, for example, some form of random access memory (RAM), some form of read only memory (ROM), and/or other like solid-state data storage mechanism. Memory 206 may include a magnetic and/or optical data storage mechanism. Scanning mechanism 212 is representative of any optical scanner technology that may be employed to produce scanned object data upon scanning an object. Such scanning technologies are well known. The resulting scanned object data is provided to CPU 202 and/or stored in memory 206.

wherein the processor executes the instructions to: 
display a preview screen of a document through the user interface device (e.g. the user is able to view a preview of the edited document before output of the document takes place, which is taught in ¶ [99].), 

[0099] After optional step 822, process 800 performs step 824 through the execution of the image composer 217 by digital transmitter device 102. The execution of the image composer 217 composes the document with the input (or retrieved) text and/or objects substituted into the one or more insertion fields, thereby producing a digital rendering of the document that was scanned at step 816. At step 826, the digital rendering can be output by printing, facsimile transmission, or by one or more e-mail messages that are assembled and transmitted to the e-mail address(es) input or otherwise specified by the user at step 806. Attached to each e-mail message is a file containing a digital rendering of the document. Alternatively, the user may be permitted an option at step 826 to preview the document with insertions prior to the output thereof. As a still further alternative, an embedded digital certificate of authenticity (e.g., a check sum) can be included in a transmission of the digital rendering. The recipient of the transmission (e.g., a facsimile machine, an email recipient, a web site, etc.) can provide verification, using the embedded digital certificate of authenticity, that then sender was indeed authenticated. After the step 826, process 800 returns to step 804 to repeat the foregoing procedure. 

perform an embedding process to embed user-specific information into a plurality of user-specific information input areas included in the document (e.g. the invention teaches finding areas designated in the scanned document that can receive inserted items the user selects for insertion, which is taught in ¶ [101] and [102].  The invention further discloses superimposing a signature or text within the areas detected to receive inserted information, which is detected in ¶ [104] and [105].  The user can provide entry for both a user ID and a signature, which are both considered as user-specific information and taught in ¶ [91].), 

[0091] The prompt at step 806 directs a user to enter various inputs upon a user interface to the digital transmitter device 102. By way of example, such a user interface could be touch sensitive menu screen 210 of digital transmitter device 102 as seen in FIG. 2. The input can be entries that include a User ID and/or a manually entered signature. An entry can also be made for a form code, as discussed above. Other examples of input methods include biometric identification and employee badges.

[0101] FIG. 9 shows process 900 beginning at step 902 which directs a process flow to step 904. At step 904, process 900 waits for the scanning mechanism 212 of the digital transmitter device 102 to be ready. If so, the process 900 moves control to step 906 where the scanning mechanism 212 scans in the document for storage at the digital transmitter device. Step 908 calls for the execution of detection application 216 to locate detectable indicia in the optically scanned image of the document as discussed above. When an insufficient detection results, process 900 displays corresponding diagnostics at step 910 and then terminates. Alternatively, the detection application 216 can be configured to terminate after a diagnostic display when it has been determined that an expected form code has not been entered. The form code, however, could be entered at step 912 and then processed similarly to what has been discussed above with respect step 812 of FIG. 8, thereby identifying both a form template and its corresponding one or more predetermined insertion fields. 
[0102] When the location of the one or more predetermined insertion fields have been determined as described above, the digital transmitter device 102 displays prompts upon touch sensitive menu screen 210. There can be one or more prompts corresponding to each of the one or more predetermined insertion fields. As discussed above, each predetermined insertion field is to have text and/or object(s) inserted therein, where the text and/or object(s) (or representations thereof) will be input by the user such as by a scanning operation with scanning mechanism 212, by a keyboard, or by other input device associated with digital transmitter device 102. 

[0103] Input from a user is received and tested for validity at step 913. The validity test extends both to access control as well as compliance with expected input to corresponding insertion fields. The test that controls access to the digital transmitter device corresponds to that which was discussed above with respect to step 810 of FIG. 8. A test for a valid insertion to be made into the predetermined insertion fields can be based upon predetermined criteria for monitoring user input. An invalid access attempt (negative access control check) or an invalid input for insertion will result in a diagnostic that is displayed at step 914 followed by a termination of process 900 at step 910. When valid input is received from the user and the user is granted access control rights, process 900 moves to step 915.

[0104] When various acceptable inputs are made by the user, step 915 uses the input to access one or more databases so as to retrieve corresponding data. These data can be the size, shape and characteristics of insertion fields corresponding to detectable indicia. Other data that can be retrieved is one or more e-mail addresses in a distribution list and/or an optional text message to be sent with an e-mail message. By way of example and not by way of limitation, database and file codes storage 220, 224, respectively at the digital transmitter device 102 and at the server 106, can be used to retrieve these data.

[0105] Process 900 then passes control to step 916 where the process 900 waits until the image composer 217 of digital transmitter device 102 is ready to compose a modified scanned image of the document. Once the image composer 217 is ready, process 900 moves to step 918. At step 918, the image composer component 217 of digital transmitter device 102 can be executed, in conjunction with scanning mechanism 212, to maintain data and/or algorithms, software, firmware, or other process control means for composing documents with the corresponding insertion fields in the optically scanned documents. The digital transmitter device 102 executes image composer component 217 and/or detection application 216. This execution inserts and/or superimposes text, symbols, objects, and/or handwriting into the predetermined insertion fields that were determined to be in the document. In an optional routine at step 920, the digital transmitter device 102 can be configured to permit or prevent one or more specific insertion fields from cropping the underlying portion of the optically scanned document, as disclosed above (e.g., the `no cropping` option). As a further option at step 920, the size and/or shape of the retrieved text and/or objects and their corresponding insertion fields can be adjusted to fit one another within the given size and shape of the optically scanned document.

display state information of the plurality of user-specific information on the preview screen with a progress of the embedding process (e.g. the user is able to preview the superimposed information into the insertion areas after the insertions occur, which is taught in ¶ [99] above.  This can confirm the state of the input areas on the document.  In addition, if the areas that require user input do not comply with the validity test, a diagnostic screen after the check is displayed, which is taught in ¶ [102], [103] above, [36], [37] and [42].  The diagnostic screen is considered as a display state of a plurality of user-specific information input areas the user interacts with to input data that may or may not comply with the requirements of the validity test after inputting information associated with the embedding process.), and 

[0036] A user can key in or input a user identification code (ID) prior, after, or simultaneous with the scanning of a document at a digital transmitter device. The user can also use a pen or stylus upon a touch sensitive menu screen to mark a signature or other indicia of identity (e.g., initials of the signer). The digital transmitter device, or other network device, then performs one or more access control or validation processes against one or both of the User ID and the manually input signature. The one or more processes are executed in order to determine whether or not the user has sufficient access rights to use the digital transmitter device. Thus, these processes can determine whether or not the user has access to various functionalities of the digital transmitter device, including sending an email message to an e-mail address specified by the user, optical scanning, copying, faxing, editing, etc. Execution of the one or more access control processes can be performed by use of an inquiry that is made to a location at which the user IDs are stored, such as at a network device (e.g. a server) in communication with the digital transmitter device, or the inquiry can be made at the digital transmitter device itself. Alternatively, an inquiry can use the User ID as the code for accessing a storage location to obtain a digital representation of a handwritten signature for comparison to the manually input signature that was captured by the digital transmitter device on the touch sensitive menu screen. Other identification criteria can also be used to ascertain signature validity, such as the speed at which the signature is executed. The storage location will preferably contain User ID access control information for each User ID on a particular network or for a particular digital transmitter device. Alternatively, the User ID access control information can contain the user ID and a respective representation of a signature for a plurality of digital transmitter devices that are in communication with a common interconnected network.

[0037] The result of the access control check can be a negative result or a positive result. The digital transmitter device can review the result. If there is an invalid access control status (e.g., negative result), then the digital transmitter device will display a diagnostic message or error code. The user may then input a different User ID and/or signature or marking to the digital transmitter device. A user can attempt to gain access until the User ID and/or signature are eventually validated or the operation of the digital transmitter device is frozen due to a predetermined number of failures in the attempts to gain access.

[0042] Digital transmitter devices 102-i are generally distinguishable from devices such as desktop PCs (personal computers), laptop PCs, and pocket PCs by their limited purpose and limited user interface or input/output capabilities. For example, FIG. 1b shows a user interface for a digital transmitter device 102-i. The user interface includes various sections of input devices to perform respective functions with the digital transmitter device. Section 102a allows input of alphanumeric strings with respective number keys in order perform input to send a facsimile and/or an e-mail. Section 102b shows a touch sensitive menu screen 102e for receiving input and/or outputting a display of diagnostics and/or status. Various menu buttons are also shown in Section 102b. Section 102c shows a copy start button to make a copy of one or more sheets of optically scanned paper. Section 102d shows a scan button to optically scan one or more pieces of paper. As an alternative to the user interface depicted in FIG. 1b, digital transmitter device 102-i can have a simpler front menu panel with a limited screen space and less input buttons or keys. As another alternative to the user interface depicted in FIG. 1b, digital transmitter device 102-i can have an integrated keyboard (such as a "QWERTY" keyboard) to assist in entering data.

based on completion of the embedding process, perform an image forming job with respect to the document in which the user-specific information is embedded, through the image forming job operator (e.g. after the signature or insertion data is added to the scanned document digital image areas designated for insertion and it is determined as a valid input, the user can perform a printing process of the document, which is taught in ¶ [102]-[104] above and [106].).  

[0106] After step 920, process 900 performs step 922 through the execution of the image composer 217 by digital transmitter device 102 that composes the document with the insertion fields filled in, thereby producing a rendering of the document. At step 922, the process 900 moves to step 924 where the rendering can be output by printing, facsimile transmission, or by one or more e-mail messages that are assembled and transmitted to one or more e-mail addresses. A file containing the rendering of the document can be attached to each e-mail message that is to be transmitted. The rendering can be output to devices that are referenced by a Universal Resource Locator (URL), a telephone number, and by any other known means for addressing output. Alternatively, the user may be permitted the option at step 924 to preview the document with insertions prior to the output thereof. After the step 924, process 900 returns to step 904 to repeat the foregoing procedure.
	However, Parry fails to specifically teach the features of in synchronization with a progress of the embedding process.
However, this is well known in the art as evidenced by Mohler.  Similar to the primary reference, Mohler discloses determining a state of input information while entering the information (same field of endeavor or reasonably pertinent to the problem).    
Mohler teaches in synchronization with a progress of the embedding process (e.g. in the primary reference, a diagnostic message is shown if an invalid input is detected.  The Mohler reference discloses detecting an invalid input as the input is input or progressed to completion.  The user is notified of the message on a bottom of a screen as the invalid input is detected or embedded in the input area, which is taught in ¶ [25].).

[0025] At step 320, user input received at a user input device 232 from the user 108 comprising an authentication credential is monitored. Such monitoring can include determining whether one or more characters of an authentication credential associated with the resource have been correctly entered. As can be appreciated by one of skill in the art after consideration of the present disclosure, monitoring the input of an authentication credential can include monitoring the character that is input at one or more character positions of an authentication credential. At step 324, a determination is made as to whether a mismatched authentication credential character has been input. For example, where the authentication credential mismatch warning application 216 has stored as part of authentication credential data 220 a single character of an authentication credential and the position within the authentication credential of that one character, the authentication credential mismatch warning application 216 through monitoring the credential entry determines whether an incorrect character has been input at the character position of the at least one character. If an incorrect character is entered at that position, a warning is generated (step 328). The warning 328 can be in the form of an output signal provided to the user 108 through one or more user output devices 236. In accordance with at least some embodiments of the present disclosure, the warning is generated prior to the authentication credential, in this case an incorrect authentication credential, being provided to the resource 112 being accessed, or a security proxy for such resource 112. Accordingly, the sending of an authentication credential that might be valid for another resource 112, and/or the triggering of a password reset requirement, can be avoided. After generating a warning at step 328, the process can return to step 320, and character entry can continue to be monitored.

Therefore, in view of Mohler, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of in synchronization with a progress of the embedding process, incorporated in the device of Parry, in order to immediately identify information entered in an area, which can reduce the amount of re-entry into an input system and increase the security of entering information (as stated in Mohler ¶ [03]-[05]).
However, the combination above fails to specifically teach the features of display state information of the plurality of user-specific information input areas on the preview screen.
However, this is well known in the art as evidenced by Pal.  Similar to the primary reference, Pal discloses detecting the state of an area on a document (same field of endeavor or reasonably pertinent to the problem).    	Pal teaches display state information of the plurality of user-specific information on the preview screen with a progress of the embedding process (e.g. the invention discloses a notification of the areas that have been left blank and need to be filled out before sending the document.  The notification can be regarding one or more areas, which is taught in ¶ [42], [45] and [48].  The combination would provide a notification system for alerting the user about the areas left blank or not filled in with the correct information after embedding in order to have it changed before processing the document.).

[0042] Referring now to FIG. 5, use of the template 405 for generating and automatically populating an electronic mail message to an intended recipient is illustrated. According to one aspect, the user may simply fill-in/replace each highlighted area “XXX” with desired information, for example, the recipient's name, the recipient's invoice number, the number of days in which the invoice will become due, and the like. Alternatively, when the user enters any piece of identifiable information, for example, the recipient's electronic mail address 515, for example, “John Green,” the email templates application 109 may form a query with that received information and pass that query to a data source 126, 127 for obtaining profile information for the identified person or entity.

[0045] Referring now to FIG. 6, the automatically generated template 405 described in FIG. 5 is illustrated wherein the sending user 111 enters a different type of information, in this case, a different electronic mail address 615 “J. Green.” According to this example, when the entered information is used as a query to the data sources 126, 127, information is returned to auto populate the template 405, but the recipient's first name is not returned, and thus, the highlighting 620 for the recipient's name is not auto populated. As should be appreciated, the data sources 126, 127 may not have the recipient's first name, or an ambiguity may exist where a first and middle name are stored for the intended recipient, and the system cannot properly distinguish which name to return for auto populating the name in the electronic mail text. Thus, in such a case, the user 111 may be required to manually complete any field that has not been auto populated, as described above.

[0048] Referring still to FIG. 6, if in any case, a highlighted field “XXX” or the like is left blank or unfilled, and the sending user 111 attempts to transmit the electronic message, a notification 625 may be displayed to the user 111 with a text string 630 to notify the user 111 of one or more highlighted areas that have not been completed by the user 111. If the user 111 dismisses the notification with the dismissal function 635, the user 111 may then complete the otherwise uncompleted fields before transmitting the electronic mail message to the intended recipient.

Therefore, in view of Pal, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of display state information of the plurality of user-specific information on the preview screen with a progress of the embedding process, incorporated in the device of Parry, as modified by Mohler, in order to alert a user about the different areas not filled in with the appropriate information, which reduces erroneous processing of information (as stated in Pal ¶ [22]).  


Re claim 2: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above. 
Parry ‘746 teaches the image forming apparatus of claim 1, wherein the state information of the plurality of user-specific information input areas is adaptively changed in synchronization with selection of the user-specific information input areas or an embedding of the user-specific information (e.g. after the user enters information associated with the user insertion prompts, the invention allows for the areas designated for insertion to change when the text or signature is inserted into the area.  This represents a state information change of the area, which is explained in ¶ [101], [102], [104], [105] above, [18] and [19].).

[0018] Implementations described herein provide access control to a digital transmitter device based upon user input, where the user input corresponds to text and/or objects that are inserted into a document at one or more predetermined insertion fields without editing the document with a word processor. In a first implementation, the document is marked up with detectable indicia at one or more predetermined insertion fields where the text and/or objects are to be inserted. The marked up document is scanned to form an optically scanned image, and the detectable indicia is detected in the optically scanned image to ascertain the one or more predetermined insertion fields. The user is prompted to enter the text and/or objects (or representations thereof) that are to be respectively inserted into the one or more predetermined insertion fields. Alternatively, the text and/or objects (or representations thereof) can be optically scanned and then respective inserted into the one or more predetermined insertion fields. In a second implementation, a form code is communicated to the digital transmitter device. The form code is used by the digital transmitter device to identify a form template that has one or more predetermined insertion fields. The user is prompted to enter the text and/or objects (or representations thereof) that are to be respectively inserted into the one or more predetermined insertion fields. Alternatively, the text and/or objects (or representations thereof) can be optically scanned and then respectively inserted into the one or more predetermined insertion fields. 

[0019] A user enters input that is used as access control to operation of the digital transmitter device. The input, for instance, can be physically entered by the user at an input device such as a keypad and/or at a touch sensitive menu screen. If access is granted based upon the input, text and/or objects are retrieved. The text and/or objects can be directly entered as input to the digital transmitter device by the user. Alternatively, the input provided by the user can be used to perform a lookup in a table or other logical structure to retrieve the text and/or objects. 
  
Re claim 3: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to: receive, from a user, an input of the user-specific information, store the received user-specific information (e.g. the user can input user ID or signature information based on the display prompt, which is taught in ¶ [90] and [91].  The entered data by the user is stored in order to check to see if the entered information is a valid entry, which is taught in ¶ [92] and [93].), 

[0090] FIG. 8 shows process 800 beginning at step 802 which directs a process flow to step 804. At step 804, process 800 waits for the scanning mechanism 212 of the digital transmitter device 102 to be ready to perform a scanning operation. When the scanning mechanism 212 is ready, the process 800 moves control to step 806. At step 806, the digital transmitter device 102 displays a prompt upon touch sensitive menu screen 210. In order to display the prompt, the server module 214 of memory 206 in digital transmitter device 102 can serve a menu page that is stored in memory 206 to CPU 202 for execution of script code. The script code being executed by CPU 202 effects a function to be performed by digital transmitter device 102, such as receiving input from a user that is entered upon touch sensitive menu screen 210, or the initiation of a function by the user depressing a function related virtual button that is displayed upon touch sensitive menu screen 210. The script code will preferably be executed in conjunction with an interpretation of the menu page. Note that in certain implementations, the menu page can be directly interpreted by script code executing on CPU 202 without any prior storage in menu documents in memory 206 or use of server module 214 in digital transmitter device 102. 

[0091] The prompt at step 806 directs a user to enter various inputs upon a user interface to the digital transmitter device 102. By way of example, such a user interface could be touch sensitive menu screen 210 of digital transmitter device 102 as seen in FIG. 2. The input can be entries that include a User ID and/or a manually entered signature. An entry can also be made for a form code, as discussed above. Other examples of input methods include biometric identification and employee badges. 

[0092] After the entries of the user are accepted, the entries are queried at step 808. At step 808, it can be determined whether or not the user has made input to the user interface. If the user has not made input to the user interface then the process 800 passes control to back to step 806. If, however, the user has made input using the user interface at step 806, then the process moves to step 810. Alternatively, if the user has entered a form code, then the form code can be used to look up a form template. The form template can be retrieve and found to have one or more predetermined insertion fields therein. For instance, a user can enter a form code which, when looked up in a forms specification table, file or other logical structure, retrieves the form template and identifies specific locations therein that correspond to one or more predetermined insertion fields. By way of non-limiting example, this lookup can find that predetermined insertion fields 504 and 506 in a form template that has the appearance at reference numeral 502. Further on in process 800, text and/or objects can be scanned and/or input for insertion into the predetermined insertion fields 504 and 506. 

[0093] At step 810, an access control check is preformed upon the input made at step 806. By way of example, the User ID 304 and the manually entered signature 608 seen in FIG. 6 can be queried against the database and file code storage 220 and/or 224 of either digital transmitter device 102 or server 106. This query can be used, for example, as access control check that determines whether or not the input User ID matches the manually entered signature. This matching routine can be performed using known handwriting recognition techniques, such as those incorporating a comparison of the speed at which a signature is executed. Other access control routines can also be used. Such as the previously mentioned use of biometric identification. If the access control check results in a denial of access (e.g., other than a positive result from the access control check), then a diagnostic message or error code is displayed to the user on the user interface at step 812 and the process 800 returns control to step 804. Other alternatives for a denial of access are contemplated. The digital transmitted device 102 can be disabled as to further access, and/or an alert message can be transmitted from the digital transmitter device 102 with or without a rendering of the manually input signature being attached to the message. If access is permitted, then process 800 proceeds to step 814.

receive an input selecting the plurality of user-specific information input areas into which the user-specific information is to be input, and embed the stored user-specific information into the plurality of selected user-specific information input areas according to a request of the user (e.g. when the user scans a document used for inserting data, this is considered as an input that will present and select multiple insertion locations to place the user signature or text inputs performed in step 806 and 808 taught in ¶ [90]-[92] above.  In addition, a form code can be entered to designate areas used for insertion of text, which is taught in ¶ [95]-[97].  The entered text by the user can then be superimposed on the insertion areas of the form either scanned or designated by a form code, which is taught in ¶ [99].).  

[0095] Process 800 then passes control to step 816 where the scanning mechanism scans in the document for storage at the digital transmitter device. At step 817, the execution of detection application 216 locates detectable indicia in the optically scanned image of the document as discussed above. When an insufficient detection results, process 800 displays corresponding diagnostics at step 812 and return is made to step 804. Alternatively, step 817 can be skipped where the user previously entered a form code that is used at step 808 to retrieve a form template and its corresponding predetermined insertion fields. As discussed above, the predetermined insertion fields can be determined by use of input of a form code that corresponds to a form template that has the predetermined insertion fields, or by the detection of detectable indicia in an optically scanned page that corresponds to the predetermined insertion fields. Once the predetermined insertion fields are known, text and/or objects (or representations thereof) are inserted into predetermined insertion fields by scanning and fitting the same and/or by input received from the user. 
[0096] After step 817 is acceptable, process 800 passes control to step 818 where process 800 waits for image composer component 217 and/or CPU(s) 202 of the digital transmitter device 102 to be ready to compose the scanned document. Image composer component 217 of digital transmitter device 102 can be used, in conjunction with scanning mechanism 212, to maintain data and/or algorithms, software, firmware, or other process control means for composing documents with the corresponding insertion fields in the optically scanned documents. 
[0097] After step 818, the digital transmitter device 102 is prepared to compose the scanned document. Process 800 then proceeds to step 820. At step 820, the execution of image composer component 217 and/or detection application 216 of the digital transmitter device 102 inserts and/or superimposes text, symbols, and/or handwriting into the predetermined insertion fields that were determined as described above by the execution of detection application 216. 

[0099] After optional step 822, process 800 performs step 824 through the execution of the image composer 217 by digital transmitter device 102. The execution of the image composer 217 composes the document with the input (or retrieved) text and/or objects substituted into the one or more insertion fields, thereby producing a digital rendering of the document that was scanned at step 816. At step 826, the digital rendering can be output by printing, facsimile transmission, or by one or more e-mail messages that are assembled and transmitted to the e-mail address(es) input or otherwise specified by the user at step 806. Attached to each e-mail message is a file containing a digital rendering of the document. Alternatively, the user may be permitted an option at step 826 to preview the document with insertions prior to the output thereof. As a still further alternative, an embedded digital certificate of authenticity (e.g., a check sum) can be included in a transmission of the digital rendering. The recipient of the transmission (e.g., a facsimile machine, an email recipient, a web site, etc.) can provide verification, using the embedded digital certificate of authenticity, that then sender was indeed authenticated. After the step 826, process 800 returns to step 804 to repeat the foregoing procedure. 

Re claim 4: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to: receive an input selecting the plurality of user-specific information input areas into which the user-specific information is to be input (e.g. in figure 9, a user can scan a document that signals to the system a selection of several insertion areas within the scanned document to place superimposed data, which is taught in ¶ [101] above.), and 
	receive, from a user, an input of the user-specific information (e.g. the user inputs user specific information, such as user Id and signature, which is taught in ¶ [102]-[104] above.), and
embed the received user-specific information into the plurality of selected user-specific information input areas according to a request of a user (e.g. in step 912 of the invention, the user is prompted to enter insertions that will be placed in areas designated for input found in step 908.  The valid input of this information serves as a request to place the information for insertion entered at step 912 into the form in step 918, which is taught in ¶ [102], [104] and [105] above.).  

Re claim 5: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to: identify the plurality of user-specific information input areas included in the document, receive an input selecting at least one user-specific information input area into which the user-specific information is to be input from among the plurality of identified user-specific information input areas (e.g. when the user scans a sheet with the insertion areas or enters in a form code, this is considered as identifying a plurality of areas where text or signature information can be superimposed.  This scanning or entering of the form code are considered as the input selecting a plurality of the insertion areas for input, which is taught in ¶ [101] and [102] above.), 
receive an input of the user-specific information from a user, and embed the received user-specific information into the at least one selected user-specific information input area according to a request of the user (e.g. a user prompted to enter in insertions or insertion codes associated with text data that will be placed in the areas of insertion on the scanned document.  The input of a valid input is considered as a request to input the user insertion information into the scanned document insertion areas, which is taught in ¶ [102], [104] and [105] above.).  

Re claim 8: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
Claim 8 is similar to claim 1 above.  Please refer to the rationale of claim 1 for the rejection of claim 8.

Re claim 9: The teachings of Parry in view of Mohler and Pal are applied to independent claim 8 above.
Claim 9 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 9.

Re claim 10: The teachings of Parry in view of Mohler and Pal are applied to independent claim 8 above.
Claim 10 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 10.

Re claim 11: The teachings of Parry in view of Mohler and Pal are applied to independent claim 8 above.
Claim 11 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 11.

Re claim 12: The teachings of Parry in view of Mohler and Pal are applied to independent claim 8 above.
Claim 12 is similar to claim 5 above.  Please refer to the rationale of claim 5 for the rejection of claim 12.

Re claim 15: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
Claim 15 is similar to claim 1 above.  Please refer to the rationale of claim 1 for the rejection of claim 15.  (For the Non-transitory computer readable medium, the memory in ¶ [57] of Parry serves as the non-transitory computer readable medium that stores the instructions executed by the CPU.).

Re claim 16: The teachings of Parry in view of Mohler and Pal are applied to independent claim 15 above.
However, Parry fails to specifically teach the features of the non-transitory computer-readable storage medium of claim 15, further comprising instructions to adaptively change the state information of the plurality of user-specific information input areas in synchronization with selection of a user-specific information input areas or an embedding of the user-specific information.  
However, this is well known in the art as evidenced by Pal.  Similar to the primary reference, Pal discloses detecting the state of an area on a document (same field of endeavor or reasonably pertinent to the problem).    	Pal teaches further comprising instructions to adaptively change the state information of the plurality of user-specific information input areas in synchronization with selection of a user-specific information input areas or an embedding of the user-specific information (e.g. the invention teaches changing the state of an area where a user or other information is entered by the user manually filling out the information or auto-populating the area.  When this area is filled, the system does not determine it is filled and changes the state of this area to prevent an alert, which is taught in ¶ [42], [45] and [48] above.).
Therefore, in view of Pal, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising instructions to adaptively change the state information of the plurality of user-specific information input areas in synchronization with selection of a user-specific information input areas or an embedding of the user-specific information, incorporated in the device of Parry, as modified by Mohler, in order to alert a user about the different areas not filled in with the appropriate information or allow the processing of a document when the areas are filled, which increases computing efficiency when processing information (as stated in Pal ¶ [22]).  


Re claim 17: The teachings of Parry in view of Mohler and Pal are applied to independent claim 15 above.
Parry teaches the non-transitory computer-readable storage medium of claim 15, further comprising: 
instructions to receive, from a user, an input of the user-specific information (e.g. the user enters in information regarding the user ID and the signature.  This gives the system instructions to input this specific type of information for checking for validity and eventually in a document by superimposition, which is taught in ¶ [102]-[105] above.); 
instructions to store the received user-specific information (e.g. when inputting information for the user ID and signature, the system instructs to store this information in order to check validity and for later superimposition on a document for printing, which is taught in ¶ [102]-[105] above.); 
instructions to receive an input selecting the plurality of user-specific information input areas into which the user-specific information is to be input (e.g. when entering the user ID and signature, other information like an email address can be entered for checking for validity.  In addition, all of this information selects areas within the document to superimpose in order to output the document with this embedded information in the appropriate insertion fields, which is taught in ¶ [105] above and [106].); and

[0106] After step 920, process 900 performs step 922 through the execution of the image composer 217 by digital transmitter device 102 that composes the document with the insertion fields filled in, thereby producing a rendering of the document. At step 922, the process 900 moves to step 924 where the rendering can be output by printing, facsimile transmission, or by one or more e-mail messages that are assembled and transmitted to one or more e-mail addresses. A file containing the rendering of the document can be attached to each e-mail message that is to be transmitted. The rendering can be output to devices that are referenced by a Universal Resource Locator (URL), a telephone number, and by any other known means for addressing output. Alternatively, the user may be permitted the option at step 924 to preview the document with insertions prior to the output thereof. After the step 924, process 900 returns to step 904 to repeat the foregoing procedure.
 
instructions to embed the stored user-specific information into the plurality of user-specific information input areas according to a request of the user (e.g. the instructions to execute the detection application in step 908 starts the process of entering in the user specific information, checking this information for validity and superimposing this information onto insertion fields.  The stored valid information is embedded into a document for output. which is taught in ¶ [102]-[106] above and [101].).  

[0101] FIG. 9 shows process 900 beginning at step 902 which directs a process flow to step 904. At step 904, process 900 waits for the scanning mechanism 212 of the digital transmitter device 102 to be ready. If so, the process 900 moves control to step 906 where the scanning mechanism 212 scans in the document for storage at the digital transmitter device. Step 908 calls for the execution of detection application 216 to locate detectable indicia in the optically scanned image of the document as discussed above. When an insufficient detection results, process 900 displays corresponding diagnostics at step 910 and then terminates. Alternatively, the detection application 216 can be configured to terminate after a diagnostic display when it has been determined that an expected form code has not been entered. The form code, however, could be entered at step 912 and then processed similarly to what has been discussed above with respect step 812 of FIG. 8, thereby identifying both a form template and its corresponding one or more predetermined insertion fields.


Re claim 18: The teachings of Parry in view of Mohler and Pal are applied to independent claim 15 above.
However, Parry fails to specifically teach the features of the non-transitory computer-readable storage medium of claim 15, wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user-specific information input areas selected by the user, a number of user-specific information input areas into which the user- specific information is embedded, or a number of user-specific information input areas into which the user-specific information is not embedded.  

However, this is well known in the art as evidenced by Pal.  Similar to the primary reference, Pal discloses detecting the state of an area on a document (same field of endeavor or reasonably pertinent to the problem).    	Pal teaches wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user-specific information input areas selected by the user, a number of user-specific information input areas into which the user- specific information is embedded, or a number of user-specific information input areas into which the user-specific information is not embedded (e.g. in ¶ [48] above, it states that the system informs the user through a notification of one or more areas that are not filed or left with inappropriate information.  This is an example of a number of user specific information input areas that does not have embedded information.).

Therefore, in view of Pal, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user-specific information input areas selected by the user, a number of user-specific information input areas into which the user- specific information is embedded, or a number of user-specific information input areas into which the user-specific information is not embedded, incorporated in the device of Parry, as modified by Mohler, in order to alert a user about the different areas not filled in with the appropriate information, which reduces erroneous processing of information (as stated in Pal ¶ [22]).  

Re claim 19: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
However, Parry fails to specifically teach the features of the image forming apparatus of claim 1, wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user-specific information input areas selected by the user, a number of user-specific information input areas into which the user-specific information is embedded, or a number of user-specific information input areas into which the user- specific information is not embedded.  
However, this is well known in the art as evidenced by Pal.  Similar to the primary reference, Pal discloses detecting the state of an area on a document (same field of endeavor or reasonably pertinent to the problem).    	Pal teaches wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user-specific information input areas selected by the user, a number of user-specific information input areas into which the user-specific information is embedded, or a number of user-specific information input areas into which the user- specific information is not embedded (e.g. in ¶ [48] above, it states that the system informs the user through a notification of one or more areas that are not filed or left with inappropriate information.  This is an example of a number of user specific information input areas that does not have embedded information.).

Therefore, in view of Pal, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user-specific information input areas selected by the user, a number of user-specific information input areas into which the user-specific information is embedded, or a number of user-specific information input areas into which the user- specific information is not embedded, incorporated in the device of Parry, as modified by Mohler, in order to alert a user about the different areas not filled in with the appropriate information, which reduces erroneous processing of information (as stated in Pal ¶ [22]).  

Re claim 20: The teachings of Parry in view of Mohler and Pal are applied to independent claim 8 above.
However, Parry fails to specifically teach the features of the operation method of claim 8, wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user- specific information input areas selected by the user, a number of user-specific information input areas into which the user-specific information is embedded, or a number of user-specific information input areas into which the user-specific information is not embedded.

However, this is well known in the art as evidenced by Pal.  Similar to the primary reference, Pal discloses detecting the state of an area on a document (same field of endeavor or reasonably pertinent to the problem).    	Pal teaches wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user- specific information input areas selected by the user, a number of user-specific information input areas into which the user-specific information is embedded, or a number of user-specific information input areas into which the user-specific information is not embedded (e.g. in ¶ [48] above, it states that the system informs the user through a notification of one or more areas that are not filed or left with inappropriate information.  This is an example of a number of user specific information input areas that does not have embedded information.).

Therefore, in view of Pal, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the state information of the plurality of user-specific information input areas includes at least one of a total number of the plurality of user-specific information input areas, a number of the user- specific information input areas selected by the user, a number of user-specific information input areas into which the user-specific information is embedded, or a number of user-specific information input areas into which the user-specific information is not embedded, incorporated in the device of Parry, as modified by Mohler, in order to alert a user about the different areas not filled in with the appropriate information, which reduces erroneous processing of information (as stated in Pal ¶ [22]).  


Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry, as modified by Mohler and Pal, as applied to claims 1 and 8 above, and further in view of Daos (US Pub 2009/0128859).

Re claim 6: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to edit the user-specific information embedded into the plurality of user-specific information input areas (e.g. the user is able to perform fitting of the text or cropping of the area after the text is inserted into an area, which is taught in ¶ [98].).  

[0098] The completion of the insertion fields is made by a step 822 that permits various options. Once such option permits the digital transmitter device 102 to be configured so as to permit or prevent one or more specific insertion fields from cropping the underlying portion of the optically scanned document, as disclosed above (e.g., the `no cropping` option). As a further option, the size and/or shape of the retrieved text and/or objects and their corresponding insertion fields can be adjusted to fit one another within the given size and shape of the optically scanned document.

However, Parry fails to specifically teach the feature of wherein the processor executes the instructions to edit, on the preview screen.
However, this is well known in the art as evidenced by Daos.  Similar to the primary reference, Daos discloses adding signature or id information onto a document on the display of the MFP (same field of endeavor or reasonably pertinent to the problem).    
Daos teaches wherein the processor executes the instructions to edit, on the preview screen (e.g. the invention allows for a user to alter the signature area and the signature that is placed on a document, which is taught in ¶ [76] and [77].).

[0076] When the position of the signature area 1010 is acceptable, flow proceeds to step 728, with the controller 108 or other suitable component associated with the document processing device 104 superimposing the retrieved signature image data on the page image data. FIG. 11 illustrates a suitable example of a user interface 1100 having a touchscreen display 1102, whereupon the page image data 1104 includes a digital signature image 1110 superimposed thereon. A determination is then made at step 730 whether or not the user desires to alter the size of the signature area 1110. That is, the controller 108 or other suitable component associated with the document processing device 104 determines, based upon user interactions with the touchscreen panel 1102, whether or not the user has increased or decreased the signature area 1110. When the controller 108 makes such a determination, flow proceeds to step 732, whereupon the size of the retrieved signature image data is adjusted in size based upon the altered size of the signature area 1110. 
[0077] When it is determined that no size adjustment has been received, or after completion of the alteration of the signature image in response to changes to the signature area 1110, flow proceeds to step 734. At step 734, a determination is made whether the signature, as displayed via the user interface 1110, is acceptable. That is, whether or not the user has selected the "I Accept" icon 1112 indicating that the appearance of the signature image 1110 on the page image data 1102 is acceptable and to be output by the associated document processing device 104. When the signature is not acceptable, e.g. the user selects the "back" icon 1114, flow returns to step 716, or the "cancel" icon 1116, whereupon the methodology illustrated in FIG. 7 terminates. It will be understood by those skilled in the art that the user is capable of selecting the "zoom in" icon 1106 to view a magnified view of the signature 1110, the "zoom out" icon 1108 to view a smaller version of the signature 1110, or the like. Upon acceptance of the addition of the signature image 1110, flow proceeds from step 734 to step 736. At step 736, the document processing device 104 generates a composite document output inclusive of the received electronic document and the superimposed signature image on the selected signature area in accordance with the received document processing request. 

Therefore, in view of Daos, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor executes the instructions to edit, on the preview screen, incorporated in the device of Parry, as modified by Mohler and Pal, in order to edit an area with a superimposed image, which allows for adjustment of sizes to improve the aesthetics of the document (as stated in Daos ¶ [75]).  

Re claim 13: The teachings of Parry in view of Mohler and Pal are applied to independent claim 8 above.
Claim 13 is similar to claim 6 above.  Please refer to the rationale of claim 6 for the rejection of claim 13.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry, as modified by Mohler and Pal, as applied to claims 1 and 8 above, and further in view of Kobayashi (US Pub 2004/0199862).

Re claim 7: The teachings of Parry in view of Mohler and Pal are applied to independent claim 1 above.
However, Parry fails to specifically teach the features of the image forming apparatus of claim 1, wherein the user-specific information is stored for each user in the memory during the embedding process, and, based on completion of the image forming job, the user-specific information is deleted from the memory.  
However, this is well known in the art as evidenced by Kobayashi.  Similar to the primary reference, Kobayashi discloses adding a signature to a document before printing (same field of endeavor or reasonably pertinent to the problem).    
Kobayashi teaches wherein the user-specific information is stored for each user in the memory during the embedding process, and, based on completion of the image forming job, the user-specific information is deleted from the memory (e.g. the information discloses the synthesizing of signature information onto a document, which is taught in ¶ [73] and [74].  After the document with the signature is printed, the signature information is deleted, which is taught in ¶ [40] and [41].).

[0040] The signature memory 19 temporarily stores the signature information from the operation section controller 17. The signature memory 19 deletes the temporarily stored signature information after printing of the temporarily stored signature information is completed. This is to prevent the signature information from being stolen, or the like. 

[0041] The deletion timing of the signature information in the signature memory 19 is not limited, in general, as long as the security of the signature information is protected, and, for example, in the case where printing of documents on a plurality of sheets is instructed, the timing may be at the completion of document printing of the first sheet thereof, or may be at the completion of document printing of all the sheets.

[0073] After the signature information is input, the position at which the signature is to be printed is determined by the user (S5). For example, in FIG. 2, the user can determine the signature position by using the signature position determination section 162. 
[0074] When the signature position has been determined, the signature information in the signature memory 19 is read out, the image data in the accumulation section 14 is read out, and this signature information and the image data are provided to the synthesizing section 29 of the image processing section 21, where they are synthesized by the synthesizing section 29 to produce image data including the signature information (S6). 

Therefore, in view of Kobayashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the user-specific information is stored for each user in the memory during the embedding process, and, based on completion of the image forming job, the user-specific information is deleted from the memory, incorporated in the device of Parry, as modified by Mohler and Pal, in order to delete signature information stored in the system, which prevents this information from being stolen (as stated in Kobayashi ¶ [40]).  

Re claim 14: The teachings of Parry in view of Mohler and Pal are applied to independent claim 8 above.
Claim 14 is similar to claim 7 above.  Please refer to the rationale of claim 7 for the rejection of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris discloses adding ratification information to the document before printing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672